
	
		II
		110th CONGRESS
		1st Session
		S. 1514
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Dodd (for himself,
			 Mr. Smith, and Mr. Reed) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To revise and extend provisions under the Garrett Lee
		  Smith Memorial Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Garrett Lee Smith Memorial Act
			 Reauthorization of 2007.
		2.Amendments to
			 the Public Health Service Act
			(a)Interagency
			 research, training, and technical assistance centersSection 520C
			 of the Public Health Service Act (42 U.S.C. 290bb–34) is amended—
				(1)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking youth suicide early intervention and prevention
			 strategies and inserting suicide early intervention and
			 prevention strategies for all ages, particularly for youth;
					(B)in paragraph (2),
			 by striking youth suicide early intervention and prevention
			 strategies and inserting suicide early intervention and
			 prevention strategies for all ages, particularly for youth;
					(C)in paragraph
			 (3)—
						(i)by
			 striking youth; and
						(ii)by
			 inserting before the semicolon the following: for all ages, particularly
			 for youth;
						(D)in paragraph (4),
			 by striking youth suicide and inserting suicide for all
			 ages, particularly among youth;
					(E)in paragraph (5),
			 by striking youth suicide early intervention techniques and
			 technology and inserting suicide early intervention techniques
			 and technology for all ages, particularly for youth;
					(F)in paragraph
			 (7)—
						(i)by
			 striking youth; and
						(ii)by
			 inserting for all ages, particularly for youth, after
			 strategies; and
						(G)in paragraph
			 (8)—
						(i)by
			 striking youth suicide each place that such appears and
			 inserting suicide; and
						(ii)by
			 striking in youth and inserting among all ages,
			 particularly among youth; and
						(2)in subsection
			 (e)—
					(A)in paragraph (1),
			 by striking $4,000,000 and all that follows through the period
			 and inserting $4,000,000 for fiscal year 2008, and such sums as may be
			 necessary for each of fiscal years 2009 through 2012.; and
					(B)in paragraph (2),
			 by striking $3,000,000 and all that follows through the period
			 and inserting $5,000,000 for each of fiscal years 2008 through
			 2012..
					(b)Youth suicide
			 early intervention and prevention strategiesSection 520E of the
			 Public Health Service Act (42 U.S.C. 290bb–36) is amended—
				(1)in subsection
			 (b), by striking paragraph (2) and inserting the following:
					
						(2)LimitationIn carrying out this section, the Secretary
				shall ensure that a State does not receive more than one grant or cooperative
				agreement under this section at any one time. For purposes of the preceding
				sentences, a State shall be considered to have received a grant or cooperative
				agreement if the eligible entity involved is the State or an entity designated
				by the State under paragraph (1)(B). Nothing in this paragraph shall be
				construed to apply to entities described in paragraph
				(1)(C).
						;
				and
				(2)by striking
			 subsection (m) and inserting the following:
					
						(m)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $34,000,000 for fiscal year 2008,
				$38,000,000 for fiscal year 2009, $42,000,000 for fiscal year 2010, $46,000,000
				for fiscal year 2011, and $50,000,000 for fiscal year
				2012.
						.
				(c)Mental and
			 behavioral health services on campusSection 520E–2(h) of the
			 Public Health Service Act (42 U.S.C. 290bb–36b(h)) is amended by striking
			 $5,000,000 for fiscal year 2005 and all that follows through the
			 period and inserting $5,400,000 for fiscal year 2008, $5,800,000 for
			 fiscal year 2009, $6,200,000 for fiscal year 2010, $6,600,000 for fiscal year
			 2011, and $7,000,000 for fiscal year 2012..
			
